Name: Commission Regulation (EC) No 1096/2001 of 5 June 2001 amending Regulations (EC) No 1143/98, (EC) No 1081/1999, (EC) No 1128/1999 and (EC) No 1247/1999 in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  agricultural activity;  means of agricultural production
 Date Published: nan

 Avis juridique important|32001R1096Commission Regulation (EC) No 1096/2001 of 5 June 2001 amending Regulations (EC) No 1143/98, (EC) No 1081/1999, (EC) No 1128/1999 and (EC) No 1247/1999 in the beef and veal sector Official Journal L 150 , 06/06/2001 P. 0033 - 0035Commission Regulation (EC) No 1096/2001of 5 June 2001amending Regulations (EC) No 1143/98, (EC) No 1081/1999, (EC) No 1128/1999 and (EC) No 1247/1999 in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 32(1) thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV(6) negotiations(2), and in particular Article 1(1) thereof,Whereas:(1) The following Regulations lay down the rules for administering tariff quotas for live, bovine animals:- Commission Regulation (EC) No 1143/98 of 2 June 1998 laying down detailed rules for a tariff quota for cows and heifers of specified mountain breeds originating in various third countries, other than for slaughter, and amending Regulation (EC) No 1012/98(3), as amended by Regulation (EC) No 1081/1999(4)- Commission Regulation (EC) No 1081/1999 of 26 May 1999 opening and providing for the administration of tariff quotas for imports of bulls, cows and heifers other than for slaughter of certain alpine and mountain breeds, repealing Regulation (EC) No 1012/98 and amending Regulation (EC) No 1143/98,- Commission Regulation (EC) No 1128/1999 of 28 May 1999 laying down detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries(5), as last amended by Regulation (EC) No 2857/2000(6),- Commission Regulation (EC) No 1247/1999 of 16 June 1999 laying down detailed rules for the application of a tariff quota for live bovine animals weighing from 80 to 300 kilograms and originating in certain third countries(7), as amended by Regulation (EC) No 2857/2000.(2) For the purpose of allocating the quotas, the method provided for in the third indent of Article 32(2) of Regulation (EC) No 1254/1999 should be applied, avoiding discrimination between the traders concerned. Access to the quotas concerned should therefore be extended to those traders known as "new arrivals".(3) There is a sharp increase in the number of "new arrivals" submitting applications under certain tariff quotas. The access criterion should therefore be made more rigorous where trade in live animals is concerned.(4) The BSE and foot-and-mouth crises have disturbed trade in livestock. The reference periods fixed for traditional traders and new arrivals should therefore end before these crises began.(5) In order to prevent speculation:- a security relating to import rights should be fixed,- the possibility of transferring import licences should be excluded.(6) In order to oblige traders to apply for import licences for all the import rights allocated, this obligation should be a primary requirement within the meaning of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products(8), as last amended by Regulation (EC) No 1932/1999(9).(7) The Regulations listed in the first recital therefore need to be amended accordingly.(8) In view of the dates for submission of applications for import rights, this Regulation must take effect immediately.(9) The Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1143/98 is amended as follows:1. Article 2(1) is replaced by the following: "1. The quota referred to in Article 1(1) shall be divided into two parts of 70 %, i.e. 4900 head, and 30 %, i.e. 2100 head, respectively.(a) The first part, equal to 70 %, shall be allocated among importers in the Community who can furnish proof of having imported animals under the quota for serial No 09.4563 during the 36 months preceding the year of import in question.However, the Member States may accept as the reference quantity import rights for the preceding year of import which were not allocated because of an administrative error by the competent national body but to which the importer would have been entitled.(b) The second part, equal to 30 %, shall be allocated among importers who can furnish proof of having imported from third countries at least 75 live bovine animals falling within CN code 0102 during the 12 months preceding the year of import in question.However, for the year of import from 1 July 2001 to 30 June 2002, the reference period referred to at (a) in the first subparagraph shall run from 1 July 1997 to 30 June 2000, and that referred to at (b) shall run from 1 July 1999 to 30 June 2000."2. The following Article 5a is inserted after Article 5: "Article 5a1. The security relating to the import rights shall be EUR 3 per head. It must be deposited with the competent authority together with the application for import rights.2. Import licence applications must be made for the quantity allocated. This obligation shall constitute a primary requirement within the meaning of Article 20(2) of Regulation (EEC) No 2220/85.3. If the decision on allocation by the Commission under Article 5 results in application of a reduction percentage, the security provided shall be released for the import rights applied for in excess of the rights allocated."3. The following paragraph 7 is added at the end of Article 6: "7. Notwithstanding Article 9(1) of Commission Regulation (EC) No 1291/2000(10), import licences issued under this Regulation shall not be transferable and shall confer the right to use the tariff quota only if made out in the name entered on the declaration of release for free circulation accompanying them."Article 2Regulation (EC) No 1081/1999 is amended as follows:1. Article 2(1) is replaced by the following: "1. The two quota volumes referred to in Article 1(1) shall each be divided into two parts of 70 %, i.e. 3500 head, and 30 %, i.e. 1500 head, respectively:(a) The first part of each quota volume, equal to 70 %, shall be allocated among importers in the Community who can furnish proof of having imported animals under the quota for serial Nos 09.0001 and/or 09.0003 during the 36 months preceding the year of import in question.However, the Member States may accept as the reference quantity import rights for the preceding year of import which were not allocated because of an administrative error by the competent national body but to which the importer would have been entitled.(b) The second part of each quota volume, equal to 30 %, shall be allocated among importers who can furnish proof of having imported from third countries at least 75 live bovine animals falling within CN code 0102 during the 12 months preceding the year of import in question.However, for the year of import from 1 July 2001 to 30 June 2002, the reference period referred to at (a) in the first subparagraph shall run from 1 July 1997 to 30 June 2000, and that referred to at (b) shall run from 1 July 1999 to 30 June 2000."2. The following Article 5a is inserted after Article 5: "Article 5a1. The security relating to the import rights shall be EUR 3 per head. It must be deposited with the competent authority together with the application for import rights.2. Import licence applications must be made for the quantity allocated. This obligation shall constitute a primary requirement within the meaning of Article 20(2) of Regulation (EEC) No 2220/85.3. If the decision on allocation by the Commission under Article 5 results in application of a reduction percentage, the security provided shall be released for the import rights applied for in excess of the rights allocated."Article 3Regulation (EC) No 1128/1999 is amended as follows:1. In Article 2(3) the following subparagaph is added: "However, for the year of import from 1 July 2001 to 30 June 2002, the reference period referred to at (a) in the first subparagraph shall run from 1 July 1997 to 30 June 2000, and that referred to at (b) shall run from 1 July 1999 to 30 June 2000."2. The first subparagraph of Article 4(2) is replaced by the following: "For the purposes of the first subparagraph of Article 2(3)(a), traders shall present applications for import rights to the competent authorities together with the proof referred to in Article 2(6) by 21 June preceding the year of import in question at the latest."3. Article 4(3) is replaced by the following: "3. For the purposes of Article 2(3)(b), applications for import rights, together with the proof referred to in Article 2(6), must be lodged by traders by 21 June preceding the year of import in question.Only one application may be lodged by each applicant. Where the same applicant lodges more than one application all applications from that person shall be invalid. No application shall be made for import rights for a number of head exceeding 10 % of that available.After verification of the documents presented, Member States shall forward to the Commission, by the 10th working day following the end of the period for the submission of applications at the latest, the list of applicants and quantities applied for."4. The following Article 5a is inserted after Article 5: "Article 5a1. The security relating to the import rights shall be EUR 3 per head. It must be deposited with the competent authority together with the application for import rights.2. Import licence applications must be made for the quantity allocated. This obligation shall constitute a primary requirement within the meaning of Article 20(2) of Regulation (EEC) No 2220/85.3. If the decision on allocation by the Commission under Article 5 results in application of a reduction percentage, the security provided shall be released for the import rights applied for in excess of the rights allocated."5. The following paragraph 8 is added at the end of Article 6: "8. Notwithstanding Article 9(1) of Commission Regulation (EC) No 1291/2000(11), import licences issued under this Regulation shall not be transferable and shall confer the right to use the tariff quota only if made out in the name entered on the declaration of release for free circulation accompanying them."Article 4Regulation (EC) No 1247/1999 is amended as follows:1. Article 2(1) is replaced by the following: "1. To be eligible under the quota provided for in Article 1, applicants must be natural or legal persons and must prove to the satisfaction of the competent authorities of the Member State concerned, at the time they submit their applications, that they have imported and/or exported at least 75 animals covered by CN code 0102 90 during the 12 months prior to the year of import concerned; applicants must be entered in a national VAT register.However, for the year of import from 1 July 2001 to 30 June 2002, the reference period referred to in the first subparagraph shall run from 1 July 1999 to 30 June 2000."2. The following Article 4a is inserted after Article 4: "Article 4a1. The security relating to the import rights shall be EUR 3 per head. It must be deposited with the competent authority together with the application for import rights.2. Import licence applications must be made for the quantity allocated. This obligation shall constitute a primary requirement within the meaning of Article 20(2) of Regulation (EEC) No 2220/85.3. If the decision on allocation by the Commission under Article 4 results in application of a reduction percentage, the security provided shall be released for the import rights applied for in excess of the rights allocated."3. The following paragraph 8 is added at the end of Article 5: "8. Notwithstanding Article 9(1) of Regulation (EC) No 1291/2000, import licences issued under this Regulation shall not be transferable and shall confer the right to use the tariff quota only if made out in the name entered on the declaration of release for free circulation accompanying them."Article 5This Regulation shall enter into force on the day of its publication in the Official Journal of the European CommunitiesThis Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 146, 20.6.1996, p. 1.(3) OJ L 159, 3.6.1998, p. 14.(4) OJ L 131, 27.5.1999, p. 15.(5) OJ L 135, 29.5.1999, p. 50.(6) OJ L 332, 28.12.2000, p. 55.(7) OJ L 150, 17.6.1999, p. 18.(8) OJ L 205, 3.8.1985, p. 5.(9) OJ L 240, 10.9.1999, p. 11.(10) OJ L 152, 24.6.2000, p. 1.(11) OJ L 152, 24.6.2000, p. 1.